Citation Nr: 1751610	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  10-22 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for left shoulder tendinitis.

2.  Entitlement to service connection for sleep apnea syndrome.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a heart condition, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for loss of vision, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for symptoms that have been claimed as residuals of a traumatic brain injury (TBI), to include any that are due to an undiagnosed illness.  

7.  Entitlement to service connection for a neck disability.

8.  Entitlement to a higher initial evaluation for an acquired psychiatric disability, characterized as posttraumatic stress disorder (PTSD) and unspecified anxiety disorder, rated as 30 percent disabling from August 21, 2008, through November 11, 2014, and as 50 percent disabling on and after November 12, 2014.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to November 2005.  He has had additional periods of Reserve and National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, August 2009, and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to a higher initial evaluation for an acquired psychiatric disability and of entitlement to service connection for a heart condition, loss of vision, residuals of a TBI, and a neck disability; entitlement to a higher initial rating for an acquired psychiatric disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's left shoulder tendinitis does not manifest in limitation of motion of the arm to 25 degrees or less from the side.  

2.  The Veteran's sleep apnea was caused by in-service exposure to environmental pollutants.

3.  The evidence is in relative equipoise with respect to whether the Veteran's degenerative disc disease of the lumbar spine is at least as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial rating in excess of 20 percent for left shoulder tendinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).

2.  The criteria for establishing service connection for sleep apnea are met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters that were sent to the Veteran in September 2008, July 2009, October 2009, June 2016, and October 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.

I.  Higher Initial Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged ratings," or different percentage evaluations for separate periods based on the facts found, may also be awarded.  Id. at 126-127.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Veteran has claimed entitlement to an initial rating in excess of 20 percent for left shoulder tendinitis.  This rating is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran is right-hand dominant, and therefore the left shoulder is his minor extremity.  Under Diagnostic Code 5201, a 30 percent rating is available with limitation of motion of the arm to 25 degrees or less from the side.  

The Veteran underwent relevant VA examinations in November 2011 and September 2015.  

The November 2011 examination report notes flexion to 60 degrees with painful motion beginning at 40 degrees and abduction to 55 degrees with painful motion beginning at 35 degrees.  On repetitive movement, flexion and abduction both ended at 30 degrees.  Functional impairment was noted to consist of less movement than normal, weakened movement, and pain on movement.  He reported experiencing occasional left shoulder pain that gets worse when doing overhead activities.  With respect to flare-ups, the Veteran reported that he is unable to lift heavy objects during flare-ups.  He did not, however, report any additional functional impairment that has resulted in any additional loss of range of motion.

The September 2015 VA examination report notes flexion and abduction to 50 degrees with painful motion.  The painful motion was noted to cause functional loss on flexion, abduction, external rotation, and internal rotation, but it did not result in limitation of motion that was less than 50 degrees.  On repetitive movement, flexion and abduction both ended at 30 degrees.  Functional impairment was noted to consist of pain on movement.  He reported experiencing pain when doing overhead activities.  

With respect to flare-ups, the examiner was unable to opine as to whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups without resorting to mere speculation.  The Board notes, however, that the November 2011 VA examination report reveals that the Veteran is unable to lift heavy objects during flare-ups.  This report of functional impairment during flare-ups is consistent with his VA medical records.  For example, an April 2011 physical medicine rehab attending report notes that the Veteran cannot sustain a weight with the arm elevated for a long time.  As noted above, the Veteran has not reported any additional functional impairment that has resulted in any additional loss of range of motion.

The evidence does not show limitation of motion of the arm to 25 degrees from the side, even when taking into account functional limitation caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The Board therefore finds that a rating in excess of 20 percent is not warranted during this period.  

The Board has considered whether separate or alternate higher ratings may be assigned under a different diagnostic code.  Disabilities of the shoulder and the arm are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5200 through 5203.  In the absence of ankylosis of the scapulohumeral articulation (Diagnostic Code 5200), other impairment of the humerus (Diagnostic Code 5201), and impairment of the clavicle or scapula (Diagnostic Code 5203), the Board finds that such ratings are not warranted.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Chronic diseases as listed under 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system (to include degenerative disc disease) and arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  When there is insufficient evidence of a diagnosis in service (or within the presumptive period), service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service (or the presumptive period).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

A.  Sleep Apnea

There is no dispute that the Veteran has sleep apnea.  (See November 2014 VA sleep apnea examination report.)  Multiple etiology opinions of record link this disability either directly or indirectly to environmental exposures that the Veteran experienced while serving in Iraq from November 2004 to September 2005.

VA sleep apnea examination reports from November 2014 and September 2015 opine that the Veteran's sleep apnea is due to rhinitis.  A September 2015 VA examination report for sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx opined that the Veteran's allergic rhinitis is at least as likely as not caused or related to exposure to Gulf/Southwest Asia environment.  It notes the Veteran's conceded exposure to sand/dust, burning trash/oil, and fumes while on active duty.  

The Veteran submitted a September 2016 opinion from an independent medical examiner opining that the Veteran's sleep apnea is more likely than not related to the Veteran's exposure to environmental contamination in Iraq.  The examiner noted that the Veteran was exposed to smoke from oil fire, smoke from burning trash, vehicle and truck exhaust fumes, tent heater smoke, JP8 and other fuels, solvents, industrial pollution, sand, and dust, and that this exposure is a major factor linked to sleep apnea.

These opinions are highly probative in that they were authored by medical professionals who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  They are based on review of the claims file and interview and examination of the Veteran.  The resulting etiology opinions provide thorough rationales that discuss the facts of the Veteran's case.  For these reasons, the Board finds that entitlement to service connection for sleep apnea is warranted.

B.  Low Back Disability

The Veteran has been diagnosed with lumbar spine degenerative disc disease.  (See September 2015 VA back conditions examination report.)  The Veteran was assessed as having chronic back pain while in service.  (See December 2004 service treatment record.)  There are contradictory medical opinions concerning the etiology of the Veteran's current low back disability.    

The September 2015 VA back conditions examination report opines that the Veteran's claimed condition was less likely than not incurred in or caused by service.  The examiner opined that there was no evidence of continuity and chronicity of low back pain and noted that the Veteran's degenerative disc disease was diagnosed four years after service.  She opined that the current condition is due to normal progression of aging process.  

The September 2016 independent medical examiner's opinion states that the Veteran's back condition is more likely than not in direct relation to his military service.  He noted that the Veteran's service treatment records show that he injured his back in service.  He determined that the fact that the Veteran did not develop a chronic back problem immediately is not material, but rather the fact of the trauma can cause the problem years later.  He described the in-service injury as the initial catalyst for the beginning of the degenerative process.  

The Board finds that the evidence that weighs against the claim is not more probative than the evidence linking the Veteran's low back disability to service.  Therefore, because the evidence is in relative equipoise, the benefit of the doubt is resolved in the Veteran's favor, and entitlement to service connection for a low back disability is warranted.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for left shoulder tendinitis is denied.

Entitlement to service connection for sleep apnea syndrome is granted.

Entitlement to service connection for a low back disability is granted.


REMAND

The Veteran has also claimed entitlement to a higher initial evaluation for an acquired psychiatric disability, rated as 30 percent disabling from August 21, 2008, through November 11, 2014, and as 50 percent disabling on and after November 12, 2014.  The Board finds it necessary to remand this issue in order to obtain medical records from (1) Dr. José J. Zamora Alvarez, the treating psychiatrist who authored the December 2010 psychiatric medical report, and (2) the Veteran's partial psychiatric hospitalization through the San Juan Capestrano System Partial Hospitalization Program from November 2 through November 18, 2016.  Dr. Zamora noted on his psychiatric medical report that he first saw the Veteran in February 2010 and listed 13 appointment dates.  The only record from the Veteran's 16-day partial hospitalization that has been associated with the claims file is the San Juan Capestrano System discharge report.  Please have any Spanish records translated into English.  

The Veteran has also claimed entitlement to service connection for loss of vision, a heart disorder, and residuals of a TBI.  A September 2015 VA heart conditions examination report determined that the Veteran does not now have, and has never been diagnosed with, a heart disability.  A September 2015 VA examination report pertaining to initial evaluation of residuals of TBI determined that the Veteran does not now have, and has never had, a TBI or residuals of a TBI.  Nor has the Veteran been diagnosed with a disability manifested by loss of vision.  

Given that the Veteran served in the Southwest Asia Theater of Operations during the Gulf War, he may potentially be eligible for compensation for "chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)" and for "medically unexplained chronic multisymptom illness."  38 U.S.C.A. § 1117.  VA examination is needed to request an opinion with respect to whether the Veteran's reported heart symptoms, TBI symptoms, and loss of vision are, in fact, manifestations of an undiagnosed illness or a chronic multisymptom illness.  

The Veteran has also claimed entitlement to service connection for a neck disability.  He underwent VA examination in connection with this claim in September 2015.  The resulting examination report diagnosed degenerative disc disease of the cervical spine.  The examiner opined that an MRI showed degenerative changes at the cervical spine, which is an expected change related to the normal process of aging.  The Board notes that the examiner was notified that the Veteran indicated that his cervical condition was due to the weight of the helmet he wore in the military, which weighed approximately 3.0 to 3.6 pounds.  The Board notes, however, that the Veteran has also claimed that he suffered traumatic neck injuries during his service in combat.  He contends that his neck condition was caused or aggravated during his deployment in Baghdad, noting that he wore heavy body armor, not just a helmet, and carried heavy equipment.  More notably, however, he contends that jumping and throwing himself into the ground to protect himself from direct or indirect hostile fire resulted in neck problems.  He also contends that his neck problems were caused by the low quality mattresses that were available at different base camps.  

The Veteran served in a Designated Imminent Danger Pay Area in Iraq from October 2004 to October 2005.  (See DD Form 214.)  Therefore, his report of being exposed to hostile fire and suffering the claimed neck problems during service is presumed to be accurate.  His service treatment records reflect that he received a line of duty certification after having suffered bilateral shoulder impingement syndrome after sleeping on a field cot for 21 days upon mobilization arrival at Kuwait.  (See November 2005 Statement of Medical Examination and Duty Status.)

The Board finds it necessary to obtain a VA opinion with respect to the neck disability claim that takes into consideration these circumstances of the Veteran's service.

The Board finds that a claim of entitlement to a TDIU has been raised by the record and is part and parcel of his increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  (See September 2016 opinion from Dr. Miguel Figueroa.)  The claim of entitlement to a TDIU is inextricably intertwined with the remaining claims, as adjudication of those claims may impact the adjudication of the TDIU claim.  Consideration of the TDIU claim is therefore deferred at this time.

Finally, the AOJ should obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in April 2017) and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records from:

(a) Dr. José J. Zamora Alvarez, from February 2010 to the present, and 

(b) San Juan Capestrano System Partial Hospitalization Program from November 2 through November 18, 2016

Please have any Spanish records translated into English.  

All records/responses received should be associated with the claims file.  If any records sought are not obtained, the efforts taken to obtain them should be described.

2.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in April 2017) and associate these records with the claims file.

3.  Following completion of the above, arrange for the Veteran to undergo VA examinations to determine the nature and etiology of his claimed residuals of a TBI, heart condition, and loss of vision.  The Veteran must be scheduled for a neuropsychological examination in connection with his TBI claim.

The file must be thoroughly reviewed by the examiners in connection with the examinations, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  

The examiner(s) must specifically address (1) the Veteran's claim of a heart condition; (2) the Veteran's claim of loss of vision; and (3) each of the Veteran's subjective complaints alleged to be related to the claimed in-service head injury.  

The examiner must determine if there is objective evidence of any pertinent signs and symptoms associated with the Veteran's claimed conditions.  

(a) For any signs and symptoms that can be objectively verified: 

Can such signs and symptoms be attributed to the in-service head injury?

(The Veteran's reports of having suffered a head injury in service are deemed credible, and the record reflects that the Veteran has not suffered any other head injuries.)  

(b) For any signs and symptoms that can be verified and cannot be attributed to the in-service head injury: 

Can such signs and symptoms be attributed to a known clinical diagnosis?  Please identify any such diagnoses.

(c) For any signs and symptoms that can be verified and that can be attributed to a known clinical diagnosis: 

Is it at least as likely as not (a 50 percent probability or higher) that any such diagnosis is related to the Veteran's military service?  

(d) If the examiner finds that there is objective evidence of claimed signs and symptoms that cannot by history, physical examination, and laboratory tests be attributed to a known diagnosis, the examiner should so state. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.
If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Following completion of the above, schedule the Veteran for an appropriate VA examination in regard to the neck claim.  The Veteran's file should be made available for review by the examiner.  The examiner should review the file and this fact should be noted in the accompanying medical report.

The examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current neck disabilities are related to his military service.  For purposes of this opinion, the Veteran's description of having suffered traumatic neck injuries during his service in combat are considered to be credible.  In rendering this opinion, please discuss the following contentions:

(a) That the Veteran has a current neck disability that was caused or aggravated by his having to wear heavy body armor and a helmet, and having to carry heavy equipment.

(b) That the Veteran has a current neck disability that was caused or aggravated by his jumping around and throwing himself into the ground to protect himself from direct or indirect hostile fire.  

(c) That the Veteran has a current neck disability that was caused or aggravated by the in-service incident in which he suffered a head injury.

(d) That the Veteran has a current neck disability that was caused or aggravated by the low quality mattresses that were available at different base camps.  (In discussing this theory, please note that the Veteran received a line of duty certification after having suffered bilateral shoulder impingement syndrome after sleeping on a field cot for 21 days upon mobilization arrival at Kuwait.)

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

5.  After the development requested above has been completed, review the claims file and readjudicate the issues on appeal, including the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


